    Case 1:18-cr-00438-AJT Document 2 Filed 10/29/18 Page 1 of 4 PageID# 2

                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA

                                       Alexandria Division
                                                                              CLLHK. U.S. UlS I RiCT COURT
                                                                                 AL^ANDRfA


 UNITED STATES OF AMERICA


                                                    Criminal Case No.: 1:18-mj-519
 GETACHEW LEGESSE HERPO,
        aTk/a ALIMOHAMED NUR




                        AFFIDAVIT IN SUPPORT OF A CRIMINAL
                         COMPLAINT AND ARREST WARRANT

       I, Carla P. Rivera, Special Agent, United States Department of State, Diplomatic Security

Service (hereinafter referred to as"DSS"),being duly sworn, depose and declare:

                                   AGENT BACKGROUND


       1.      I am a Special Agent of the DSS, duly empowered pursuant to Title 22, United

States Code § 2709, and acting according to such. I have worked as a DSS Special Agent since

on or about February 2017. I am currently assigned to the DSS Washington Field Office in

Washington, D.C. where I primarily investigate violations of federal statutes concerning identity

theft, passport firaud, visa fraud, and other related federal statutes. I have sworn authority to

execute arrest and search warrants issued under the authority of the United States and to make

arrests. I have received specialized training in law enforcement and criminal investigations at the

Federal Law Enforcement Training Center in Glynco, Georgia and at the Diplomatic Security

Training Center in Dunn Loring, Virginia regarding various investigative activities, including but

not limited to the following: (a) physical surveillance; (b) debriefing of witnesses and other

individuals who have knowledge ofviolations offederal laws;(c)the execution ofarrest warrants;
     Case 1:18-cr-00438-AJT Document 2 Filed 10/29/18 Page 2 of 4 PageID# 3


(d) the execution of search warrants; (e) the handling of evidence. I have also personally
participated in several ofthese investigative activities.

       2.      This affidavit is submitted in support of a criminal complaint and arrest warrant

charging Getachew Legesse HERPO,a.k.a. Ali Mohamed NUR,for violations of18 U.S.C.§ 1542

(knowing false statement in a U.S. passport application).

       3.      I am familiar with the facts and circumstances ofthis case. The information in this

affidavit is based upon my own knowledge,records fimiished to or obtained by me in my official

capacity, and information provided by law enforcement officials and other official sources. All
observations not personally made by me were related to me by the individuals who made them or

were conveyed to me by my review of records, documents, and other physical evidence obtained

during the course ofthis investigation.

       4.      This affidavit is provided for the limited purpose ofestablishing probable cause in

support ofthe complaint and arrest warrant, and therefore, does not contain all ofthe facts known

to me relating to this investigation.

                                        PROBABLE CAUSE


       5.      On or about September 17, 2007, an individual claiming the identity of Ali

Mohamed NUR,represented himself as a Somali national and applied for a U.S. non-immigrant

B-2(visitor) visa at the U.S. Consulate in Frankfurt, Germany. As explained below, and shown

through fingerprint analysis, NUR and HERPO is the same person. NUR presented a German
travel document, issued on or about September 19, 2006, as proof of his identity. The German

travel document presented by NUR was a type issued by the German government to those seeking

a specific immigration benefit. During the visa application process, NUR was fingeiprinted and
photographed, generating a unique Fingerprint Identification Number ("FIN"), XXXXXXX155.

NUR was denied the visa because NUR could not prbve to the satisfaction ofthe Consular Officer
     Case 1:18-cr-00438-AJT Document 2 Filed 10/29/18 Page 3 of 4 PageID# 4

that he did not intend to immigrate and overstay his visa in the U.S. On or about March 10,2009,

records show that NUR departed Germany and traveled to Ethiopia.

       6.      hi and around June 2010, au individual named Getachew Legesse HERPO(DOB:

05/1972), a native and citizen of Ethiopia, was issued an immigrant visa associated with an

Ethiopian passport. On or about August 18, 2010, HERPO arrived in the U.S. and was admitted

as a Conditional Lawful Permanent Resident ofthe United States.

       7.      HERPO was subsequently approved for naturalization. On or about March 23,

2016, HERPO attended his naturalization oath ceremony at 2900 Sutton Road, Vienna, Virginia,

within the Eastern District of Virginia, was administered the Oath of Allegiance, and was issued a

Certificate ofNaturalization as a U.S. citizen(#XXXX9787).

       8.      On or about March 30, 2016, HERPO executed a Form DS-11, Application for a

U.S. Passport, at the U.S. Post Office on 4270 John Marr Drive in Annandale,Virginia, within the

Eastern District of Virginia. At the time he executed the passport application, HERPO provided

a Virginia driver's license as proof of his identity and, as proof of U.S. citizenship, he submitted

his Certificate ofNaturalization(#XXX9787). On the Form DS-11,HERPO failed to disclose all

other names previously used, including his prior official use ofthe NUR surname.

       9.      During the passport application process, a facial recognition match was made

between the photograph associated with HERPO's June 2010 passport application and the

photograph associated with the September 2007 non-immigrant visa application submitted under

the identity Ali Mohamed NUR,a Somali citizen. DOS issued a passport to HERPO on or about

April 13, 2016 but also began a post-issuance fraud review and forwarded his case to DSS for
investigation. On or about September 13, 2017, DSS conducted records checks using the FIN

(XXXXXXX155)generated by NUR's 2007 visa application and found that it was also linked to

HERPO's immigration applications.
       Case 1:18-cr-00438-AJT Document 2 Filed 10/29/18 Page 4 of 4 PageID# 5

         10.    On or^about March 30, 2018, the DHS Homeland Security Investigation ("HSI")

Forensic Laboratory examined fingerprints associated with the 2007 visa application by NUR and
                                                                                       I




fingerprints associated with the various immigration ,applications submitted by HERPO and

concluded the fingerprint impressions were made by the same individual.

                                        CONCLUSION


         11.    Based on the foregoing information, I believe there is probable cause to believe

HERPO willfully and knowingly omitted information in an application to obtain a United States

passport for his own use in that he failed to disclose his previous alias NUR, which omission he

knew to be false, in violation of Title 18, United States Code, Section 1542.




                                             CARLA P. RiyERA,SPECIAL AGENT
                                             diplomaticNsecurity service

Subscribed and swom to before me
fins       day of October, 2018




                      Is/
               Ivan D. Davis
       United States Magistrate Judge
